Case 2:19-cv-01682-AJS Document 17-7 Filed 07/23/20 Page 1 of 2




                       EXHIBIT F
               Case 2:19-cv-01682-AJS Document 17-7 Filed 07/23/20 Page 2 of 2



Debra A. Stewart

From:                           Kate E. McCarthy
Sent:                           Monday, February 3, 2020 11 :27 AM
To:                             gandhibanerjee@gmail.com; zbacllc@gmail.com
Cc:                             Katelin J. Montgomery
Subject:                        2:19-cv-01682, Court Order Denying Stipulation for Extension of Time
Attachments:                    Order_Denying_Stipulation_for_Extension_of_Time.PDF



Dear Mr. and Mrs. Bane1jee:

Pursuant to our phone conversation on January 31, 2020, we filed a Stipulation for Extension of Time with the
Western District of Pennsylvania in the above-referenced matter agreeing that the time within which you could
file an Answer to our Complaint be extended by thirty (30) days. However, on February 3, 2020, Judge Schwab
denied the Stipulation. A copy of the court's order is attached.

As such, if no Answer is filed within ten (10) days, we will proceed with filing for a default judgment.



Very truly yours,




                                                         1
